                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN

      UNITED STATES OF AMERICA
                                                                 ARRAIGNMENT AND PLEA MINUTES
                        v.                                               ON THE SUPERSEDING
                                                                             INDICTMENT
                                                                         CASE NUMBER 18-Cr-145
             LISA HOFSCHULZ
            ROBERT HOFSCHULZ



 HONORABLE William E. Duffin, presiding                                Court Reporter: Liberty
 Deputy Clerk: Linda M. Zik                                            Hearing Began: 11:30:49 a.m.
 Hearing Held: March 4, 2019 at 11:30 a.m.                             Hearing Ended: 11:38:17 a.m.

Appearances:
UNITED STATES OF AMERICA by: Zachary John Corey
Lisa Hofschulz APPEARANCE WAIVED, by: Brent D. Nistler                             CJA  FDS  RET
Robert Hofschulz, in person, and by: Jonathan C. Smith                             CJA  FDS  RET
U.S. PROBATION OFFICE by: none
INTERPRETER:  None  Sworn

 Original Indictment     Superseding Indictment         Information      Misdemeanor          Felony

 Speedy Trial Date:                                          District Judge:     Pamela Pepper
 Plea Deadline:
 Final Pretrial Report                                       Magistrate Judge:   William E. Duffin
 Final Pretrial Conf.: September 19, 2019 at 1:30 p.m.       Motions Due:        4/15/2019
 Jury Trial Date:       October 7, 2019 at 8:30 a.m.         Responses Due:      4/29/2019
 Trial Length Estimate:   7 days                             Replies Due:        5/6/2019


  Defendant advised of rights                             Open file policy applies
  Court orders counsel appointed                           Discovery available: Date
     Defendant to reimburse at $ Amount per month           Court discussed availability for
  Defendant advised of charges, penalties, and fines          incarcerated defendants
  Copy superseding indictment received by
                                                           Government to disclose grand jury materials
 defendants
     Indictment read  defendant waives reading            one day prior to trial
  Not guilty pleas entered by:                            Case designated complex
     defendants  the court                               Scheduling conference:
                                                            before Magistrate Judge William E. Duffin




                 Case 2:18-cr-00145-PP Filed 03/04/19 Page 1 of 2 Document 32
Lisa and Robert Hofschulz                                                         18-Cr-145


Maximum Penalties:
Superseding Indictment adds Count 15 for Lisa Hofschulz – death resulting from distribution of controlled
substance (Oxycodone and morphine)

Count 15 – 20 years to Life Imprisonment; $1,000,000 Fine; 3 years Supervised Release; $100,00 Special
Assessment

Counts 1-14 - 20 years Imprisonment; $1,000,000 Fine; at least 3 years Supervised Release; $100,00 Special
Assessment

Forfeiture

Case was previously designated complex.


GOVT notes that at the time of the original indictment all discovery was released to counsel in June 2018.

PRETRIAL MOTIONS SCHEDULE as to Lisa Hofschulz as to Count 15 only:
4/15/2019 motions due
4/29/2019 response due
5/6/2019 reply due



Lisa Hofschulz

Bond Status:

        Bond continued as previously set by Magistrate Judge Duffin



Robert Hofschulz

Bond Status:
       Bond continued as previously set by Magistrate Judge Duffin




                  Case 2:18-cr-00145-PP Filed 03/04/19 Page 2 of 2 Document 32
